Evans, J.
(Dissenting.) As to the last ground of reversal, the trial court, by instruction No. 2, instructed that the burden was on the State to prove beyond a reasonable doubt “that the said assault was not made in self-defense of the person of the said defendant.” This was sufficient on that question. ■
As to the other ground of reversal, the trial court had made a series of rulings adverse to defendant based on the ground that no ground of impeachment had been laid in the cross-examination of Young. The rulings were ■right in this respect, and no intimation was given to the court on the ground of the offer which is now urged. I think the ground of the offer now urged should have been stated to the court at that time.